--------------------------------------------------------------------------------

 
Exhibit 10.2
 
 
XTRAC EXCLUSIVITY AGREEMENT


This XTRAC Exclusivity Agreement (this "Agreement") is made and entered into as
of January 31, 2015 (the "Effective Date") by and between PhotoMedex, Inc., a
Nevada corporation ("PHMD"), and LCA-Vision Inc., a Delaware corporation (the
"Company" and, together with PHMD, each individually, a "Party" and
collectively, the "Parties").  Capitalized terms used but not defined herein
shall have the meanings ascribed thereto in the Purchase Agreement (as defined
below).


WHEREAS, pursuant to that certain Stock Purchase Agreement, dated as of January
31, 2015, by and among PHMD, Vision Acquisition, LLC, a Delaware limited
liability company ("Buyer"), and the Company (the "Purchase Agreement"), Buyer
has purchased from PHMD all of the issued and outstanding shares of the Company,
which operates laser vision correction clinics throughout the United States, and


WHEREAS, the Company has also begun the process in a limited capacity of
operating XTRAC treatment clinics, to which PHMD provides both operating
equipment and support services,


NOW, THEREFORE, in reliance on the representations, warranties and agreements
made herein and in consideration of the premises and covenants herein contained
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as follows:


1.            EXCLUSIVITY.  Throughout the Term (as defined below) (A) PHMD
shall be the sole and exclusive provider to the Company of (i) excimer light
source products, systems and equipment for the laser-based treatment of
psoriasis and vitiligo only (the "Treatments") to the extent the Company at its
sole election chooses to provide such Treatments at its current clinics , and
(B) the Company shall not rent, lease, purchase, accept consignment of, purchase
treatment codes for, or otherwise use any other excimer light source products,
system or equipment for the Treatments other than the XTRAC excimer laser
system.  To the extent the Company elects to provide such Treatments at some or
all of its current clinics, the Parties shall work together in good faith on the
clinic placements to provide such Treatments and cooperate to ensure that each
such location is properly staffed and qualified to provide such Treatments.


2.            TERM OF AGREEMENT AND RENEWAL.  This Agreement shall have a seven
(7) year term commencing on the Effective Date (the "Initial Term"), and shall
automatically renew for successive one (1) year periods (each, a "Renewal Term"
and, together with the Initial Term, the "Term") unless either Party provides
written notice of non-renewal to the other Party not less than 30 days' prior to
the expiration of the then-current Term.


3.            SPECIFIC PERFORMANCE.  The Company hereby acknowledges that a
breach or threatened breach of Section 1 would give rise to irreparable harm to
PHMD, for which PHMD would have no adequate remedy at law, and hereby agrees
that in the event of a breach or a threatened breach by the Company of any such
obligations, PHMD shall, in addition to any and all other rights and remedies
that may be available to it in respect of such breach, be entitled to

--------------------------------------------------------------------------------



4.            equitable relief, including a temporary restraining order, an
injunction, specific performance and any other relief that may be available from
a court of competent jurisdiction (without any requirement to post bond and
without the necessity of establishing that monetary relief would not provide an
adequate remedy).


5.            GENERAL:


a)
INDEPENDENT ENTITIES. PHMD and the Company are independent entities. Neither
Party is the partner, agent or employee of the other.



b)
NOTICES. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when (a)
delivered by hand, (b) sent by telecopier or e-mail, or (c) sent by mail,
certified or registered mail with postage prepaid or by a nationally recognized
next-day or overnight delivery service, in each case to the appropriate
addresses and telecopier numbers set forth below (or to such other addresses and
telecopier numbers as a Party may designate by notice to the other Party).  All
such notices, consents, waivers and other communications shall be deemed to have
been given when received (x) if delivered by hand, on the day of such delivery,
if prior to 5:00 p.m., (y) if by mail, certified or registered mail, next-day or
overnight delivery, on the day delivered, and (z) if by telecopier or e-mail, on
the business day on which received.



If to PHMD to:If to the Company to:


PhotoMedex, Inc.LCA-Vision, Inc.
100 Lakeside Drive7840 Montgomery Road
Suite 100Cincinnati, Ohio 45236
Horsham, PA 19044Facsimile: (513) 792-5620
Facsimile:  (215) 619-3209Attention: Chief Executive Officer
Attention:  President




c)
JURISDICTION; SERVICE OF PROCESS.  Any action or proceeding seeking to enforce
any provision of, or based on any right arising out of, this Agreement may be
brought against any Party in the courts of the State of Ohio, or, if it has or
can acquire jurisdiction, in the United States District Court for the District
of Hamilton, Ohio, and each Party consents to the jurisdiction of such courts
(and of the appropriate appellate courts) in any such action or proceeding and
waives any objection to venue laid therein.  Process in any action or proceeding
referred to in the preceding sentence may be served on any Party anywhere in the
world.



d)
AMENDMENT; WAIVER. Any provision of this Agreement may be amended or waived if,
and only if, such amendment or waiver is in writing and signed, in the case of
an amendment, by PHMD and the Company, or in the case of a waiver, by the Party
against whom the waiver is to be effective.  No failure or delay by any Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single

2

--------------------------------------------------------------------------------



e)
or partial exercise thereof preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.



f)
ENTIRE AGREEMENT. This Agreement, together with the Purchase Agreement,
supersedes all prior agreements between the Parties with respect to the subject
matter hereof and constitute a complete and exclusive statement of the terms of
the agreement between the Parties with respect to such matters.



g)
ASSIGNMENTS, SUCCESSORS, AND NO THIRD PARTY RIGHTS. Neither Party may assign any
of its rights or obligations under this Agreement without the prior written
consent of the other Party.  Subject to the preceding sentence, this Agreement
will apply to, be binding in all respects upon, and inure to the benefit of the
successors and permitted assigns of the Parties.  Nothing expressed or referred
to in this Agreement will be construed to give any person other than the Parties
to this Agreement any legal or equitable right, remedy, or claim under or with
respect to this Agreement or any provision of this Agreement.  This Agreement
and all of its provisions and conditions are for the sole and exclusive benefit
of the Parties to this Agreement and their successors and assigns.



h)
SEVERABILITY. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect.  Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.



i)
GOVERNING LAW. This Agreement will be governed by and construed in accordance
with the laws of the State of Delaware without giving effect to any conflicts of
laws principles that would otherwise cause the application of the laws of
another jurisdiction.



j)
FURTHER ASSURANCES.  The Parties agree (a) to furnish upon request to each other
such further information, (b) to execute and deliver to each other such other
documents, and (c) to do such other acts and things, all as the other Party may
reasonably request for the purpose of carrying out the intent of this Agreement.

k)
COUNTERPARTS. This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile, e-mail or other electronic transmission shall be
effective as delivery of a manually executed original counterpart of this
Agreement.



[Signature Page Follows]


3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first written above.


LCA-VISION, INC.PHOTOMEDEX, INC.
By: /s/Craig P.R. Joffee                                 By: /s/ Dennis M.
McGrath                
Name:Craig P.R. Joffee                                 Name:Dennis M. McGrath
Title: Chief Executive Officer                        Title:President/CFO


ACKNOWLEDGED AND AGREED BY:
VISION ACQUISITION, LLC
By: /s/Craig P.R. Joffee                                 
Name: Craig P.R. Joffee                                 
Title: Chief Executive Officer                        
 
 

--------------------------------------------------------------------------------